Order reversed, with ten dollars costs arid disbursements, and motion denied, with ten dollars costs; upon the grounds; First, that it does not- appear that any notice of the motion was given to the alleged claimant (Bullowa v. Provident Life & Trust Co., 125 App. Div. 545); second, that if the party added as defendant has any claim, it is not for the debt or property which is the subject-matter of this action, hut only a claim in equity against the plaintiff when he .¿hall have collected such - debt (Hanna v. Manufacturers’ Trust Co., 104 id. 90); and third, that the motion papers fail to disclose a reasonable demand made without collusion (Boskowitz v. Boskowitz, 124 id. 849; St. John v. Union Mutual Life Ins. Co., 132 id. 5l5). Woodward, Jenks, Burr and, Thomas, JJ., concurred;. Hirschberg, P. J., dissented.